DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that applicant should review reference JP2006-153180 which shows the general structure and the ranges can be provided by predictable result of the connection size. The examiner has also provided reference of JP2006-064080 that teach the limitation of claims as best understood.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “within a range…0.3mm”, unclear what applicant means by this? The range is not defined properly.
Also discussed with applicant’s representative why the ranges are improper. The ranges extend beyond other respective equations provided in claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (JP2006-064080). It is noted that the reference is by Nippon and the assignee of the current application is same.
Nishio discloses a structure for mounting a gasket on a block (e.g. intended use), comprising: a block including a fluid channel (e.g. channel shown in figure 3), a groove (e.g. groove receiving 8 and/or 7 and/or 7a) having a circular ring shape and surrounding an opening of the fluid channel (e.g. figure 3), a gasket (e.g. figure 5) surrounding the opening of the fluid channel and including an annular wall made of resin (e.g. see description of gasket or paragraph 0027 which states PFA and PTFE is used to make the structure) with a modulus of elasticity, having a circular-cylindrical shape and being press-fitted in the groove, an outer diameter a, a radial thickness b and an axial length c of the annular wall conditions for causing the block, while the annular wall is press fitted into the groove, to elastically deform first circumferential segments of the annular wall radially outward and a second circumferential segments thereof radially inward (e.g. that is the case due to dimensional aspect shown in figure 6), the conditions include the outer diameter a having a value in mm, the radial thickness having a value in mm and the axial length having a value in mm. 
Nishio discloses the claimed invention except for the modulus of elasticity of 200 MPa to 3200 MPa. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ranges of b and modulus of elasticity as a predictable result of softer or harder and/or permanent or reusable and as a matter of design choice.
Nishio discloses the claimed invention except for the value of a, b and c and more particularly ranges stated in (1), (2), (3) and (4). Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ranges of b and values of a, b and c as stated in the claims, as a matter of design choice. Furthermore, to provide particular size of gasket and size of structure will result in predictable of fluid flow in the structure (size of gasket and structure is based on how much fluid is to be conveyed, more fluid to be conveyed bigger the structure and gasket and less fluid to be conveyed smaller the structure and the gasket).
It is further noted that the reference of Nishio teaches ranges in figure 6 and through out the reference. Examiner request that applicant provide the ranges and values since the assignee are same, which would provide better prosecution of the application. 
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio as applied to claims above, and further in view of Katsura (US. 7942165).
Nishio discloses the invention as claimed above but fails to disclose the radially inner surface of the groove is tapered to reduce in diameter from a bottom of the groove to an opening thereof. Katsura discloses a structure with a groove (51) and a radially inner surface of the groove is tapered to reduce in diameter from the bottom of the groove to an opening thereof (e.g. taper surface of 11a of groove). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the inner surface of the groove be tapered as taught by Katsura to provide fitting guide (e.g. see description of 11a).
Conclusion
The examiner has requested what is the dimension stated in JP2006-064080. The patent and/or application is issued to same assignee.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675